IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

TRACY S. BAKER,

Plaintiff,
Case No. 2:18-cy-970
Vv. JUDGE SARGUS, JR.
CHIEF MAGISTRATE JUDGE DEAVERS

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

ORDER

On July 18, 2019 the Magistrate Judge issued a Report and Recommendation concluding
that the decision of the Commissioner of Social Security denying Tracy S. Baker’s claim for either
disability insurance benefits or supplemental security income should be denied. (ECF No 19.)
Thereafter, Baker filed an objection to the Report and Recommendation, which is now before the
Court.

This Court has carefully reviewed the objections, together with the report and
recommendation. The Court finds the Report and Recommendation is correct in all respects. The
objections are OVERRULED. The decision of the Commissioner is AFFIRMED.

IT IS SO ORDERED.

\

4->- Jeu IX.

DATE EDMUND‘. SARGUS, JR.
UNITED STATES DISTRICT JUDGE
